                                                               JS-6


                 UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA



ROBERT WILLIAM                     CASE NO. 2:20-cv-03136-MWF (SK)
KOEHLER, IV,
                  Petitioner,      JUDGMENT
            v.
XAVIER BECERRA et al.,
                  Respondents.


     Pursuant to the Order Dismissing Habeas Petition, IT IS
ADJUDGED that the petition for writ of habeas corpus and this action are
dismissed without prejudice.




DATED: April 9, 2020
                                       MICHAEL W. FITZGERALD
                                       U.S. DISTRICT JUDGE
